DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 31 March 2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the above reply.

Information Disclosure Statement
The information disclosure statement filed 20 July 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The DE ‘444 reference and KR ‘324 reference do not provide an English abstract, and thus, they have been lined through and not considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a washing machine appliance and a sump, but provides no wash tub which appears to be a requisite element for the sump.  The specification at ¶ [0024] describes the “sump 142 is defined by wash tub 124 at a bottom of wash tub 124 along the vertical direction.”  Accordingly, the tub should be included with the sump.
Claim 1 recites a controller configured to “measure an electric current”, however, it is unclear how the controller configuration performs such current measurement.  Controllers are generally used to interpret data received from a sensor or detector rather than performing a sensing or detecting function (or measuring in this circumstance).  Thus, there appears to be a missing sensor for measuring current in order for the controller to perform the recited function.  Clarification and correction are required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0164143 to KANG in view of US 2019/0010651 to NA et al. (“NA”).
Regarding claims 1-2, 4, 6-7, and 10-13, KANG discloses a washing machine appliance (1) comprising: 
a sump (bottom of tub 14) for collecting wash fluid; 
a supply valve (water supply unit 150, see also supply valve at ¶ [0065]) for providing the wash fluid into the sump; 
a drain pump (145) for discharging the wash fluid from the sump; 
a water level detection system (161) comprising a pressure sensor fluidly coupled to the sump; and 
a controller (110, see e.g. Fig. 3 and associated text) operably coupled to the supply valve, the drain pump, and the water level detection system, the controller being configured to: 
measure a sump level using the water level detection system (see ¶ [0083]); 
operate the drain pump to drain the wash fluid from the sump during a drain cycle (see ¶ [0072]-[0077]); 
measure an electric current drawn by the drain pump during the drain cycle (see measuring motor current in ¶ [0076]-[0077] and [0081]);
determine that the sump is empty based on the electric current drawn by the drain pump (see determining residual water state using motor current in ¶ [0076]-[0077] and [0081]); and 
determine that a fault condition exists with the water level detection system (see determining water level during draining and determining an error according to abnormality in draining in ¶ [0072]),
wherein determining that the sump is empty based on the electric current drawn by the drain pump comprises: 
determining a nominal electric current after initiation of the drain cycle; and determining that the electric current drawn by the drain pump drops below the nominal electric current by a predetermined current drop percentage (note the use of motor current detection is KANG is well-understood to be dependent upon such change in current being relative to water in the sump versus an empty sump, the calculated difference being readily correlated to a “percentage” difference),
wherein determining that the sump is empty based on the electric current drawn by the drain pump comprises:
determining a nominal electric current after initiation of the drain cycle; and determining that the electric current drawn by the drain pump drops below the nominal electric current by a predetermined current drop threshold (note the use of motor current detection is KANG is well-understood to be dependent upon such change in current being relative to water in the sump versus an empty sump, the calculated difference being readily correlated to a “threshold” difference),
further comprising: a current sensor (162) operably coupled to the drain pump, wherein the electric current drawn by the drain pump is measured at the drain pump using the current sensor,
wherein the electric current drawn by the drain pump is approximated from a unit current drawn by the washing machine appliance (intended use, the configuration of KANG being fully capable of such use),
wherein the controller is further configured to: operate the supply valve to provide the wash fluid into the sump prior to the drain cycle (manifestly, wash fluid is provided prior to draining otherwise draining would not be required),
wherein the controller is further configured to: initiate a fault abatement process in response to determining that a fault condition exists with the water level detection system (see ¶ [0106] of KANG),
wherein the fault abatement process comprises: providing a user indication of the fault condition see warning sound in ¶ [0106] of KANG),
wherein the fault abatement process comprises: adjusting at least one operating parameter of the washing machine appliance (see ¶ [0077] of KANG).
KANG discloses the claimed invention including water level detection and determining fault condition (error) during draining based on water level and drain motor current, but does not expressly disclose the water level sensor being a pressure sensor or a direct control step when the sump is empty and the sump pressure exceeds a predetermined pressure threshold.
NA teaches an art-related washing machine wherein a pressure sensor (50) is used to determine water level in a sump and indicating a drain error using the pressure sensor to determine water level (see NA at ¶ [0028]-[0031]).
Because both KANG and NA teach washing machines and determining drain errors using water level sensors, it would have been obvious to one skilled in the art to substitute one water level sensor for the other to achieve the predictable result of determining an abnormality/error during draining using water level and drain motor current.  While NA does not specifically recite determining a faulty water level sensor, using either the water level sensor or drain motor current sensor to determine a fault in the other would have been routine to one having ordinary skill in the art since determining the sump is empty using drain pump motor current would clearly indicate the error lies in the water level detection.
Regarding claim 3, the electric current difference above in KANG when determining the difference between water in the drain sump and the drain sump being empty directly correlate to a difference in current and a “percentage” but KANG does not expressly disclose any percentage range.  Manifestly, the range would have been predetermined in KANG in order to determine the threshold of water in the sump vs. an empty sump.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to calculate the differences in current between a full sump vs. an empty sump to be optimized in a percentage range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, neither reference discloses wherein determining that the sump is empty based on the electric current drawn by the drain pump comprises: obtaining a moving average of the electric current drawn by the drain pump; and determining that a slope of the moving average of the electric current falls below a predetermined slope.  However, absent secondary considerations such as unexpected results, the position is taken that calculating statistical averaging by determining slope of a moving average is old and known in the art and within the general knowledge and skill of one having ordinary skill in the art).
Regarding claims 8-9, the position is taken that the combination of KANG and NA above would result in a pressure above zero with an empty sump being an error reading.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711